DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 1 February 2022.  As directed in the Reply: Claims 1, 3, and 4 been amended, Claim 2 has been cancelled, and no claims have been added.  Thus, Claims 1 and 3-13 are presently pending in this application, with Claim 9 having been previously withdrawn from consideration.
	Applicant’s amendments to the Title and Specification are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Election/Restrictions
Claim 1 is allowed. The restriction requirement between species, as set forth in the Office action mailed on 23 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 September 2021 is partially withdrawn, to the extent that the claims do not read on the 
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01.

Allowable Subject Matter
	Claims 1 and 3-13 are allowed.
	Claim 1 was amended to include the subject matter of original Claim 2 which, as indicated in the Action dated 9 November 2021, at pages 10-11, is allowable over the prior art of record.  Accordingly, as Claims 3-13 depend from Claim 1, they are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783





/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783